DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 7, 10, 19, 27-28, 30, 32, 35, 37-38, 40-41, 43, 45-46, 48, and 52 are pending and will be examined on the merits.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an authorized email exchange with Karen Markowicz on 02/23/2022.
The application has been amended as follows: 
Amend claim 1

A humanized antibody or antigen-binding fragment thereof that specifically binds to human tissue factor, wherein the humanized antibody or antigen-binding fragment thereof comprises:

(i) a heavy chain variable region or antigen binding fragment thereof 
having an amino acid sequence selected from SEQ ID NOs: 9-11;

(ii) a light chain variable region or antigen-binding fragment thereof 
having an amino acid sequence selected from SEQ ID NOs: 12-16; and

(iii) wherein said humanized antibody or antigen binding fragment thereof does not inhibit tissue factor mediated blood coagulation compared to a normal plasma control.



Amend claim 10

An isolated polynucleotide encoding a humanized antibody or antigen-binding fragment thereof that specifically binds to human tissue factor, wherein the humanized antibody or the antigen-binding fragment thereof comprises:

(i) a heavy chain variable region or antigen binding fragment thereof 
having an amino acid sequence selected from SEQ ID NOs: 9-11;

(ii) a light chain variable region or antigen-binding fragment thereof 
having an amino acid sequence selected from SEQ ID NOs: 12-16; and

(iii) wherein said humanized antibody or antigen binding fragment thereof does not inhibit tissue factor mediated blood coagulation compared to a normal plasma control.

Conclusion
Claims 1, 4, 7, 10, 19, 27-28, 30, 32, 35, 37-38, 40-41, 43, 45-46, 48, and 52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643  

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643